 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 258Hardesty Company, Inc. d/b/a Mid-Continent Con-crete and Teamsters Local Union 373, AFLŒCIO.  Case 26ŒCAŒ17571 September 28, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN  AND TRUESDALE   On September 29, 1998, Administrative Law Judge D. Randall Frye issued the attached decision.  The Respon-dent filed exceptions and a supporting brief, and the General Counsel filed a cross-exception and an answer-ing brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings1 and conclusions, as modified, and to adopt the recommended Order as modi-fied and set forth in full below.2 1. The judge found that the Respondent violated Sec-tion 8(a)(5) of the Act by refusing to supply information regarding the wage rate of mechanic Mark Bell and re-fusing to allow the Union to review an applicant list for the position of truckdriver.  It is well established that an employer must provide an incumbent union with requested information, which is necessary and relevant to the performance of its role as collective-bargaining representative. NLRB v. Acme In-dustrial Co., 385 U.S. 432 (1967).  Acme endorsed the ﬁdiscovery type standardﬂ applied by the Board.  NLRB v. Yawman & Erbe Mfg. Co., 187 F.2d 947, 949 (2d Cir. 1951).  The Board has held that an employer has a statu-tory duty to furnish a union with information concerning suspected discriminatory hiring practices for bargaining unit positions.  See Star Tribune, 295 NLRB 543, 549 (1989).  See also Bendix Corp., 242 NLRB 62, 63 (1979); White Farm Equipment Co., 242 NLRB 1373, 1374Œ1375 (1979), enfd. sub nom. Electrical Workers v. NLRB, 650 F.2d 334 (D.C. Cir. 1980). We affirm the judge™s finding that the Respondent vio-lated Section 8(a) (5) by refusing to furnish the list of applicants for the driver positions.  Applicant and union member Jerry Hixson applied for a position as a truck-driver, but was not hired.  Three other applicants were hired contemporaneously, none of whom had ostensibly superior qualifications.  The Union wrote a letter to the Respondent on August 28, 1996, requesting to review the list of applicants, asserting that Hixson was being dis-criminated against at least in part because of union activ-ity.  Specifically, the letter stated, inter alia, that ﬁBrother Hixson is over 40 years of age and was wearing a Team-ster cap when he filled out the application.  We feel these are the reasons he was not considered for one of the three positions that have been filled.ﬂ   The Respondent did not reply to the request.                                                            1 The Respondent excepted to some of the judge™s credibility find-ings.  The Board™s established policy is not to overrule an administra-tive law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect. Stan-dard Drywall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We shall modify the judge™s recommended Order in accordance with Excel Container, Inc., 325 NLRB 17 (1997), and with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001). The Respondent contends that the allegation that it failed to provide the applicant list is moot because a separate allegation that the Respondent discriminatorily failed to hire Hixson was withdrawn at hearing.  We find no merit in the Respondent™s mootness argument.  Al-though the motivation for the Union™s information re-quest, at least in part, was concern over discriminatory hiring practices, the issue is not whether the Respondent unlawfully refused to hire Hixson, but the right of the Union to obtain, pursuant to the Board™s discovery-type standard, information about the hiring policy in order for it to fulfill its statutory duty to fairly represent employ-ees.  Cf. Markle Mfg., 239 NLRB 1142, 1145 (1979), enfd. as modified 623 F.2d 1122 (D.C. Cir. 1980).  See also NLRB v. Arkansas Rice Growers Assn., 400 F.2d 565, 567Œ568 (8th Cir. 1968) (union™s ultimate aban-donment of its underlying dispute does not negate its relevance at the time the information was requested).  The Respondent further contends that the judge™s find-ing is at odds with the holding of the U.S. Court of Ap-peals for the Third Circuit in Hertz Corp. v. NLRB, 105 F.3d 868 (1996).  We disagree.  Under that court™s test, the union must present facts sufficient to support a rea-sonable suspicion that the employer has discriminated. Hertz v. NLRB, 105 F.3d 868.  In this case, the Union informed the Respondent of the factual basis underlying its suspicion: i.e., that Hixson wore a union cap; he was not hired; and the Union suspected this was the reason he was not hired.  Thus, even under the Third Circuit™s test, the Respondent violated the Act. We also affirm the judge™s finding that the Respondent violated Section 8(a)(5) by refusing to furnish the wage rate of employee Mark Bell.  On September 16, 1996, during regular business hours, the Union sent a request for this data by facsimile (fax) machine to Respondent™s attorney, Steven Andrew.  The Union™s fax machine, in turn, generated a confirmation report indicating receipt of 336 NLRB No. 18  MID-CONTINENT CONCRETE 259the transmission by Andr
ew™s machine that day.
3  The 
Respondent contends that it never received the fax and 
that, in any event, it was not obligated to furnish the in-
formation inasmuch as Bell, who had recently been 
transferred to a nonunit position, is not in the bargaining 
unit.   
Unit employees wage rates are presumptively relevant
4 and Bell had been a member of the unit at the time rele-

vant to the request.  As such, the Respondent was obli-
gated to furnish the Union with Bell™s pay rate.  On the 
record here, we believe the judge was correct to impute 
knowledge of the Union™s request to the Respondent.  
The Board has ﬁrecognize[d] th
e facsimile machine as an 
effective and generally reliable means of communica-
tion
.ﬂ  B&C Contracting Co.,
 334 NLRB 218, 219 
(2001).  See
 Clow Water Systems
, 317 NLRB 126 
(1995), enf. denied 92 F.3d 441 (6th Cir. 1996).  The 
Union™s fax confirmation report, introduced into evi-
dence, was sufficient to create a presumption that An-
drew received the fax.  
B&C Contracting Co
., supra.  
The Respondent has not successfully rebutted the pre-
sumption.  Although, in his capacity as counsel for the 
Respondent, Andrew has denied receipt of the Union™s 
request, he did not testify at trial. Nor did the Respondent 
introduce other evidence tending to establish that, despite 
the confirmation report, the fax was not received by An-
drew.  Under the circumstances, we do not believe the 
General Counsel was required to prove the Respondent™s 
actual knowledge of the Union™s request.  Accord: 
Elec-trical Workers Local 98 (Telephone Man),
 327 NLRB 
593 (1999). 
2. We agree with the judge™s finding that the Respon-
dent violated Section 8(a)(5) by unilaterally changing 
bargaining unit employees™ health insurance benefits.  
An employer™s unilateral change in a mandatory subject 
of bargaining during collective-bargaining negotiations 
violates Section 8(a)(5) of the Act.  
NLRB v. Katz
, 369 
U.S. 736 (1961). 
Bottom Line Enterprises
, 302 NLRB 
373 (1991).  Contrary to the Respondent™s assertions, it 

is immaterial that its changes to the plan, a mandatory 
subject of bargaining, were
 companywide and as such 
involved both unit and nonunit employees.  See
 Compu-
Net Communications, 
315 NLRB 216, 222 (1994); and 
United Hospital Medical Center
, 317 NLRB 1279, 
1281Œ1283 (1995).  The Respondent unilaterally imple-
mented a new health insuran
ce plan that resulted in a 
change of benefits.  The new plan required the employ-
ees to pay higher premiums and changed coverage.  
                                                          
 3 In describing the confirmation report, the judge inadvertently re-
ferred to Andrew as ﬁAnderson.ﬂ 
4 See Sea-Jet Trucking Corp.
, 304 NLRB 67 (1991); 
W. B. Skinner, 
Inc
., 283 NLRB 989, 990 (1987). 
Thus, the Respondent violated Section 8(a)(5) of the Act.  

Furthermore, there is no merit 
to the claim that the Union 
agreed to the new health 
plan, as the Respondent pre-
sented no evidence to support this contention.  
We affirm the judge™s finding that the Respondent vio-
lated Section 8(a)(5) by unilaterally changing the wage 

rate of Mark Bell and James Flippen.  As the General 
Counsel notes in his cross-exception, the judge failed to 
set forth the following underlying facts to support his 
finding:  The Respondent hire
d Mark Bell as a mechanic 
on May 2, 1996, at $11 an hour, 25 cents higher than the 
existing rate for that position.  On April 29, 1996, the 
Respondent also raised front-
end loader James Flippen™s 
wage rate to $9.80 an hour, 80 cents higher than the pre-

vious highest rate for front-end loaders.  The parties did 
not bargain over these changes.   
We also find no merit in the Respondent™s contention 
that the complaint fails to allege the unilateral wage 

changes as 8(a)(5) violations.  During the hearing the 
General Counsel moved to allege the conduct as an 
8(a)(5) violation.  The judge said that this was not neces-

sary.  He also stated that 
the General Counsel could brief 
any allegation that was fully and fairly litigated. The 

judge found, and we agree, that the wage change allega-
tions have been fully and fairly litigated as 8(a)(5) issues.  
The judge found the 8(a)(5) violation.  Accordingly, we 
find that the Respondent violated Section 8(a)(5) by uni-

laterally increasing the wages of Bell and Flippen.  
3. The judge found, and we agree, that on or about Oc-
tober 13, 1995, and continuing thereafter, the Respondent 
engaged in surface bargaining
 in violation of Section 
8(a)(5) of the Act.  
Section 8(d) of the Act requires ﬁthe employer to meet 
at reasonable times with the 
representative of its employ-
ees and confer in good faith 
with respect to wages, hours 
and other terms and conditions of employment.  This 
obligation does not compel either party to agree to a pro-
posal or to make a concession.ﬂ  Nonetheless, the Act is 
predicated on the notion that 
the parties must have a sin-
cere desire to enter into ﬁgood faith negotiation with an 

intent to settle differences 
and arrive at an agreement
.ﬂ  NLRB v. Wonder State Mfg
. Co., 344 F.2d 210 (8th Cir. 
1965).  Therefore, ﬁmere pret
ense at negotiations with a 
completely closed mind and without a spirit of coopera-

tion does not satisfy the requirements of the Act.ﬂ Id.
   A 
violation may be found where the employer will only 

reach an agreement on its own terms and none other. 
Pease Co.
, 237 NLRB 1067, 1079 (1978).  
In determining whether the Respondent bargained in 
bad faith, we look to the ﬁtotality of the Respondents 

conduct,ﬂ both at and away from the bargaining table.  
Relevant factors include: unreasonable bargaining de-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 260mands, delaying tactics, efforts to bypass the bargaining 
representative, failure to provide relevant information, 
and unlawful conduct away fro
m the bargaining table.  
See Atlanta Hilton & Tower, 
271 NLRB 1600 (1974);
 NLRB v. Stanislaus Implement & Hardware Co., 
226 
F.2d 377 (9th Cir. 1955); and 
NLRB v. Arkansas Rice 
Growers Assn
., supra at 572. 
From its first proposal forward, the Respondent called 
for a substantial reduction in extant wages and benefits, 
particularly economic benefits.  Prior to the advent of the 
Union as the employees™ exclusive representative, the 
employees had received paid 
overtime after 40 hours, 7 
days™ vacation, a companywid
e insurance plan to which 
the employees made monthly contributions, and a 401(k) 
and bonus load plans.  In addition, employees were enti-
tled to a 1-week vacation after 1 year and 2-week vaca-
tion after 2 years.  Under the Respondent™s initial pro-
posals, the employees would lose paid overtime, result-
ing in a substantial loss of income.
5  The Respondent also 
changed the employee™s insurance coverage, such that 
the employees were required to pay higher premiums and 
received less coverage and pr
oposed the elimination of 
the 401(k) and bonus load plans.  
With respect to its vacation proposal, the Respondent 
engaged in regressive bargaining. On November 29, 
1995, the Respondent proposed a 1-week vacation after 1 
year of employment and 2 week
s™ vacation after 2 years.  
Under the proposal that the Respondent advanced on 
February 5, 1996, however, the employees were required 
to work a minimum of 1540 hours per year or 38-1/2 (40 

hours) weeks before they would be entitled to any vaca-
tion time, and they would no
t receive a second weeks™ 
vacation until they worked 3 years, rather than 2.    
Where the proponent of a regressive proposal fails to 
provide an explanation for it, or the reason appears dubi-
ous, the Board may weigh that factor in determining 
whether there has been bad-faith bargaining.  As the 
Board stated in John Asquaga™s Nuggett
, 298 NLRB 524, 
527 (1990), enfd. in pertinent part sub nom. 
Sparks Nug-
get v. NLRB
, 968 F.2d 991 (9th Cir. 1992), ﬁrefusal[s] to 
budge from an initial bargaining position, [refusals] to 
offer explanations for one™s bargaining proposals (be-
yond conclusional statements 
that that is what a party 
wants), and [refusals] to make
 any efforts at compromise 
in order to reach [a] common groundﬂ can constitute evi-
dence of bad-faith bargaining.  
The Respondent failed to provide a legitimate explana-
tion to justify the significant differences between the 

proposals that it advanced in negotiations and the status 
                                                          
 5 According to employee Chris Pool
e, the employees averaged 10 
hours a week of paid overtime.  In his case, he averaged $135 a week in 
overtime based on his $9-hour wage rate. 
quo prior to negotiations.  The record shows that, in bar-
gaining, the Respondent did not attempt to justify its 
economic proposals.  Even when it attempted to do so 
after-the-fact on brief by asserting that Fort Smith/Van 
Buren facility was Mid-Continent Concrete™s least prof-
itable facility, no evidence was 
presented to support this 
claim.  Belying this contention is the statement by the 
Respondent™s general manager, Bill Lincks, that, had 
employees not elected the un
ion they would be earning 
$10 an hour, a wage rate higher than the status quo prior 
to bargaining.  When the Respondent insisted on elimi-
nating paid overtime, a bene
fit accounting for a signifi-
cant portion of the employees™ wages, its only explana-

tion was its unsubstantiated claim that it was considering 
this practice on a companywid
e basis.  The Respondent, 
however, provided no evidence that it considered or im-
plemented a no-overtime policy at any of its other facili-
ties.  In contrast, the Respondent also proposed maintain-
ing current wages rates for unit employees despite the 
contemporaneous grant of wage increases to the Respon-
dent™s other nonunion facilities.  The Respondent also 
refused, without explanation, the Union™s proposal of 
accumulating vacation on a pro rata basis, and the Re-
spondent proposed elimination of the 401(k) and bonus 
load plans.  
The Respondent was similarly unwilling to compro-
mise on, or provide explanations for, its noneconomic 
proposals.  The Respondent™s management-rights clause 
would allow the Respondent to assign all unit work to 
employees outside the unit.  The Respondent™s explana-

tion was that it wanted the ability to subcontract work, 
including bargaining unit work when it believed that it 
would be beneficial to do so.  The examples the Respon-
dent gave where the subcontracting clause would be of 
use concerned nonbargaining unit work (e.g., equipment 
repair which unit employees were untrained to perform), 
yet the language of the provision was much broader than 
what the Respondent claimed 
was its intended use.  
Viewing, as did the judge, the ﬁtotality of the circum-
stances,ﬂ we find that the Respondent™s lack of an expla-
nation and justification for these proposals, its intransi-
gence, and its failure to make concessions support a find-
ing that the Respondent in
tended to avoid reaching an 
agreement. 
Further evidence of bad faith
 can be found in the or-
chestrated, almost staged, manner of the negotiation.  
Unexplained concessions can be considered a tool to 
disguise and conceal a party™s strategy of surface bar-
gaining. 
 NLRB v Herman Sausage Co
., 275 F.2d 229 
(5th Cir. 1960).  The Respondent™s negotiating style was 
to put forward a harsh bargaining proposal, stand by the 
proposal, then as the negotiations dragged on, concede 
 MID-CONTINENT CONCRETE 261no more than the status quo, and stall the negotiations by 
refusing or delaying its response to any additional pro-
posals.  Negotiations were held approximately once a 
month, and the negotiating sessions did not increase in 
frequency even as the parties™ differences narrowed.  The 
Respondent put forward several unsubstantiated propos-
als, and then later retreated from them, with no explana-

tion.  Additionally, as the negotiations progressed, the 
Respondent, in a uniform ma
nner, appeared to slow 
down and drag out the negotiations. An example is its 
vacation proposals.  Prior to February 12 the parties had 
agreed to a number of noneconomic proposals.  On Feb-
ruary 12, roughly 6 months into the negotiations, the 
Respondent submitted a regressive vacation proposal.  
The Respondent withdrew a proposal that would have 
left vacation at the status quo and substituted a proposal 
that included a provision that entitled the employees to 2 
weeks™ vacation only after 
3 years™ employment.  No 
reason was advanced for why the Respondent altered its 
proposal.  Later, the Respondent made a concession in 
giving up its demand for 2 weeks™ vacation only after 3 
years.  There was no indication that Respondent™s con-
cession was in exchange for 
anything.  Backing off on 
part of the proposal enable
d the Respondent to claim it 
had made concessions while still allowing the Respon-
dent to stall the negotiations.  The Respondent also com-
promised on the elimination of the 401(k) and bonus load 
plan for no apparent reason 
(i.e., there was no tradeoff).  
By April, the Respondent™s chief negotiator indicated 

that, although it had new proposals, it was instructed not 
to present them.  By July, the Respondent was delaying 
its responses to the Union™s 
proposals, particularly the 
September 5 proposal which represented a significant 

movement toward the Respondent™s position.  
Furthermore, the Respondent™s conduct away from the 
bargaining table evidenced bad faith.  The Respondent™s 

attempts to bypass the Union and deal directly with the 
employees, its unilateral changes in terms and conditions 
of employment, and failure to provide relevant informa-
tion, as well as its conduct in violation of Section 8(a)(1), 
further manifested the objective of frustrating and pre-

venting an agreement from being reached.   
Moreover, there is a nexus between the unlawful acts 
and the Respondent™s conduct during negotiations suffi-

cient to reflect the Respondent™s intent not to bargain in 
good faith.  See
 Litton Systems,
 300 NLRB 324, 330 
(1990), enfd. 949 F.2d 249 (8th Cir. 1991).  The Respon-
dent™s bad faith was clearly evidenced in its attempt to 
unlawfully bypass the Union and deal directly with the 
employees.  The Respondent had no prior history of so-
liciting employee grievances.  Bad faith was also evi-
denced through the Respondent™s unilateral changes in 
wages and insurance benefits.  These actions seek to 
communicate to employees that
 there is no need for the 
Union as their collective-barg
aining representative.  See 
May Department
 Stores Co. v NLRB,
 326 U.S. 376, 384Œ
385 (1945).   
In addition, the 8(a)(1) statements of one of the Re-
spondent™s supervisors provide a roadmap to the Re-

spondent™s bargaining strategy.  Thus, in October 1995, 
Supervisor Bill Lincks, in response to employee Chris 
Poole™s statement of approval over the Respondent™s 

perceived willingness to negotiate at the onset of bar-
gaining, replied that ﬁthe Union would be there one 
year.ﬂ  In April 1996, Gary Lincks told employee Paul 
Cook that ﬁwithin a year th
e whole thing would be over 
with and they™d probably have a new vote.ﬂ  Bill Lincks 
also told employee J.R. Cook that he was going to ﬁap-
point [him] supervisor, that way [he] won™t be able to 
vote next time.ﬂ   When questioned as to when the next 

vote would take place, Bill Lincks replied: ﬁthe same 
time it did last year,ﬂ with implied reference to the con-
clusion of the certification year.  Also in April 1996, 
Gary Lincks told employee Wesley Smith that ﬁit would 
be to the Company™s benefit not to enter into a contract 
with the Union, the main reason being it would cost them 
money and that they would and could wait until all the 
Union™s supporters were gone then they™d have every-
thing their own way.ﬂ  Wesley Smith was also told that 
ﬁit wouldn™t do us any good to negotiate with the Com-
pany because they™ll just wait . . . till the next election.ﬂ  
On September 5, 1996, Bill Lincks asked employee 
Poole whether he was needed at what would prove to be 
the final bargaining session.  When Poole responded that 
he was needed, Links replied that ﬁhe didn™t know why 
they needed both of you (i.e., Poole and Paul Cook) all 
here.  You are going to accomplish the same thing 
you™ve always accomplished wh
ich is absolutely zero.ﬂ  
These statements clearly i
ndicate that the Respondent 
intended to drag out the negotiations until a year had 
passed and then request a new vote to rid itself of the 
Union.  The statements also
 inform the employees that 
bargaining is futile and that they would be better off 
without the Union because, as Bill Lincks told Poole, ﬁif 
they hadn™t joined [they would] have done had done had 
$10 an hour and done had new trucks.ﬂ  
Thus, the Respondent™s conduct
 both at and away from 
the bargaining table clearly 
demonstrates that it intended 
to frustrate negotiations, and prevent the successful nego-
tiation of a bargaining agreement.  Accordingly, we find 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 262that the Respondent violated Section 8(a)(5) of the Act 
by engaging in surface bargaining.
6 ORDER The National Labor Relations Board orders that the 
Respondent, Hardesty Company, Inc., Van Buren and 
Fort Smith, Arkansas, its officers, agents, successors, and 
assigns, shall 
1. Cease and desist from 
(a) Informing employees that bargaining with the Un-
ion would be futile. 
(b) Informing employees that they will not be assigned 
work with Winslow facility employees because of their 
union activities. 
(c) Informing employees that 
had they not selected the 
Union as their collective-barg
aining representative they 
would have received a raise and new trucks. 
(d) Informing employees that negotiating with the Un-
ion would accomplish zero. 
(e) Telling employees that it would not enter a collec-
tive-bargaining agreement and 
that there would be a new 

vote within a year. 
(f) Making obscene and derogatory remarks about em-
ployees™ union caps. 
(g) Refusing to bargain in good faith with the Union as 
the certified collective-bargaining representative of the 
employees in the appropriat
e collective bargaining de-
scribed below. 
(h) Engaging in surface bargaining. 
(i) Bypassing the Union and dealing directly with em-
ployees. 
(j) Unilaterally changing pay rates and health insur-
ance benefits. 
(k) Refusing to provide the Union with requested rele-
vant information. 
(l) In any like or related manner interfering with, re-
straining, or coercing employees
 in the exercise of rights 
guaranteed them in Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the purposes of the Act. 
(a) On request of the Union, revoke the unlawfully im-
plemented wage increase. 
(b) On request of the Union, revoke the unlawfully 
implemented health insurance plan and return to the 
                                                          
                                                           
6 As set forth in his concurrence, Chairman Hurtgen would also au-
thorize the Regional Director to appoint, at the Union™s request, a me-
diator.  The mediator would be dir
ected, at the Respondent™s expense, 
to participate in all bargaining se
ssions and to attempt to forge an 
agreement or, failing an agreement,
 to report to the parties and the 
Regional Director on the status of negotiations and the mediator™s 
recommendations.  We find the Chairman™s proposal of interest.  How-
ever, as the General Counsel has not sought this novel remedy and the 
parties have not had an opportunity 
to brief the issue, we will not ad-
dress it at this time.  
status quo and/or any other insurance plan agreed to by 
the Union, and make employees whole for any losses 
sustained from this unlawful unilateral change. 
(c) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, 
timecards, personnel records 
and reports, and all other 
records, including an electroni
c copy of such records if 
stored in electronic form, 
necessary to analyze the 
amount of backpay due under the terms of this Order. 
(d) On request, bargain collectively with the Union as 
the exclusive representative of
 all employees in the unit 
with respect to pay, wages, hours, and other terms and 
conditions of employment and, if an understanding is 
reached, embody such unde
rstanding in a signed agree-
ment.  The appropriate unit is: 
 All drivers, batchmen, mechanics and front-end loader 
drivers employed by the employer at its Van Buren and 
Fort Smith, Arkansas, facilities.  Excluded from the 
unit are all office clerical employees, professional em-
ployees, guards, and supervisors as defined in the Act. 
 (e) Within 14 days after service by the Region, post at 
its facilities in Winslow, Van Buren, and Fort Smith, 
Arkansas, copies of the attached notice marked ﬁAppen-
dix.ﬂ
7  Copies of the notice, on forms provided by the 
Regional Director for Region 26, after being signed by 
the Respondent™s authorized representative, shall be 
posted by the Respondent and maintained for 60 con-
secutive days in conspicuous places, including all places 
where notices to employees 
are customarily posted.  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or cov-
ered by any other material.  
In the event that, during the 
pendency of these proceedings, the Respondent has gone 

out of business or closed the facility involved in these 
proceedings, the Respondent 
shall duplicate and mail, at 
its own expense, a copy of the notice to all current em-
ployees and former employees employed by the Respon-
dent at any time since October 13, 1995. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on the form provided by the Region 
attesting to the steps that the Respondent has taken to 
comply. 
  7 If this Order is enforced by a judgment of the United States Court 
of Appeals, the words in the notice reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
 MID-CONTINENT CONCRETE 263CHAIRMAN HURTGEN, concurring in part. 
1. I agree with my colleagues that the Respondent has 
engaged in bad-faith bargaining in violation of Section 
8(a)(5) and has committed other violations of Section 
8(a)(1) and (5).  
Unlike my colleagues, however, in finding that the Re-
spondent did not bargain in good faith, I rely principally 

on statements by Respondent™s
 agents.  In these state-
ments, the Respondent vowed to
 end the bargaining rela-
tionship after the certification year had expired, threat-
ened to insure a union loss in a new election by appoint-
ing prounion bargaining unit employees to supervisory 
positions, told employees that they would have higher 
wages and new trucks if they reject union representation, 
and predicted that the Union would accomplish ﬁabso-
lutely zeroﬂ in negotiations.  In my view these statements 
are sufficiently tied to the Respondent™s position in bar-
gaining as to reflect the Respondent™s intent to avoid 

reaching an agreement.  See 
Litton Systems
, 300 NLRB 
324 (1990), enfd. 949 F.2d 249 (8th Cir. 1991).   
I would not, however, rely on the fact that the Respon-
dent made initial proposals which, if accepted, would 
have resulted in the employees receiving lower pay and 
fewer benefits than they had received before the advent 
of the Union.  Under Section 8(d), neither party is re-
quired to make concessions.  A union can ask for more 
than the status quo, and the 
employer can offer less.    
2. As noted above, I concur in the finding of bad-faith 
bargaining.  Further, as explained in my concurrence in 

Altofer Machinery Co.
, 332 NLRB 130 (2000), as a rem-
edy for the bad-faith bargaining violation found, I would 
authorize the Regional Direct
or to appoint a mediatorŠ
chosen from a list of those 
qualified from an American 
Arbitration Association panel for the Regional Office 
area.  The mediator would be
 directed, at the Respon-
dent™s expense, to participate in all bargaining sessions, 
to attempt to reach 
agreement.  If, after a time decided by 
the mediator, these efforts fa
il, I would direct the media-
tor to render a report to the parties and to the Regional 
Director as to the status of negotiations and his or her 
recommendations concerning the resolution of the nona-
greed-upon matters. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT tell you that bargaining with the Un-
ion would be futile and that there would be another vote 
in a year. WE WILL NOT tell you that you will not be assigned 
work with our Winslow facility because of your activities 
on behalf of the Union. 
WE WILL NOT tell you that had you not selected the 
Union as your collective-bargaining representative you 

would have received a raise and new trucks. 
WE WILL NOT make derogatory or profane state-
ments about your union caps. 
WE WILL NOT tell you that you will make supervi-
sors so that you would not be able to vote in the next 
election. WE WILL NOT interfere with, restrain, or coerce you 
in the exercise of your Section 7 rights by soliciting your 

complaints and grievances. 
WE WILL NOT refuse to bargain in good faith with 
the Union as the certified collective-bargaining represen-

tative of the employees in the certified unit by making 
unilateral changes in wage rates and health insurance 
benefits and by refusing to provide the Union with re-

quested information. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, revoke the unlawfully imple-
mented wage increase. 
WE WILL, on request, revoke the unlawfully imple-
mented health insurance plan and either restore the pre-
vious plan or establish a new plan negotiated with the 
Union. 
WE WILL, on request, bargain with the Union as the 
exclusive representative of a
ll employees in the bargain-
ing unit with respect wages, hours, and other terms and 
conditions of employment and, if an understanding is 
reached, embody such unde
rstanding in a signed agree-
ment. 
 HARDESTY COMPANY, INC., D/B/A 
MID-CONTINENT CONCRETE 
 Bruce Buchannan, Esq., 
for the General Counsel
. Stephen L. Andrew, Esq. (Steph
en L. Andew & Associates), 
r of Tulsa, Oklahoma, for the Respondent.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 264DECISION STATEMENT OF THE CASE AND BACKGROUND 
D. RANDALL FRYE, Administrativ
e Law Judge. 
 This case was tried before me on March 
19 and 20, 1997.  The initial 
underlying complaint and notice of hearing issued on Septem-
ber 16, 1996.  Thereafter, additi
onal charges were filed by the 
Teamsters Local Union 373, AFLŒCIO (Local 373 or Union).  
On November 21, 1996, a consolid
ated complaint and notice of 
hearing and order consolidating cases issued.  The complaint 

was thereafter amended on January 30 and March 19, 1997.  
The complaint alleges that Hardesty Company, Inc., d/b/a Mid-
Continent Concrete (Hardesty Company, Inc. or Respondent) 
violated Section 8(a)(5) of the 
Act by unilaterally changing the 
insurance benefits of its employ
ees, by refusing to furnish re-
quested information and by failing to bargain in good faith with 
the Union.  The complaint further alleges that Respondent vio-
lated Section 8(a)(1) of the Act 
by informing its employees of 
the futility of union representation, soliciting employees to 
directly meet with management
, informing its employees that 
they would earn more money w
ithout union representation, 
making profane statements concerning the employees union 
caps, and informing employees that their travel would be re-
stricted because of their union activities. 
Background and Procedure Matters 
During the course of the trial, th
e parties were afforded a full 
opportunity to be heard, to call
, to examine and cross-examine 
witnesses, and to introduce relevant evidence.  After close of 
hearing, briefs were timely fi
led by counsel for the Respondent 
and counsel for the General Counsel.
  Also, after close of trial, 
the parties, pursuant to an agreement made at trial, filed addi-
tional documents which revealed the wage rates of certain em-
ployees of Respondent.  I have received this stipulation, with 
attachments 1Œ4, as Joint Exhibit 2. 
In addition to the above, the General Counsel filed two addi-
tional posttrial documents.  On 
April 9, 1997, a motion to re-
open the record was filed seeking admission into evidence of a 
March 24, 1997 letter from Res
pondent™s attorney, Stephen L. 
Andrew, to Randall Sanderson, the Union™s representative.  
Succinctly, the letter withdrew
 from bargaining prior proposals made by Respondent.  The Gene
ral Counsel argues that this conduct is further evidence of bad-faith bargaining by Respon-
dent.  In opposing this motion, Respondent contends, inter alia, 
that it would be deprived of procedural due process should the 

letter be admitted without relevant testimony to fully explicate 
its purpose and intent.  In my
 view, Respondent™s argument 
must prevail.  The March 24, 1
997 letter was offered to show 
unlawful bad-faith bargaining.  
Under the circumstances here 
present, testimonial evidence may well be critical to a correct 
determination as to whether this
 conduct is, in fact, evidence of 
unlawful bad-faith bargaining.  Accordingly, the General Coun-

sel™s motion to reopen the record is denied.
1   
On April 29, 1997, the General Counsel filed a motion to 
strike portions of Respondent™s brief.  In its best light, the Gen-
                                                          
                                                           
1 In view of my overall disposition of this case, I did not consider a 
supplemental hearing necessary to 
provide either Respondent or the 
General Counsel an opportunity to
 further litigate this issue. 
eral Counsel™s motion may fairly be considered a reply brief, a 
document not permitted under the circumstances here present.  
Accordingly, this motion to strike is also denied. 
FINDINGS OF FACT 
I.  JURISDICTION 
Hardesty Company, Inc. d/b/a 
Mid-Continent is engaged in 
the business of providing ready-mix concrete through its 27 
facilities located in Oklahoma 
and Arkansas and annually pur-
chases and receives goods valued in excess of $50,000 from 
points outside Oklahoma. 
Teamsters Local Union 373 affiliated with International 
Brotherhood of Teamsters, AFLŒ
CIO is a labor organization 
within the meaning of Section 2(5) of the Act. 
II. BACKGROUND
 Respondent operates 27 facilit
ies in Oklahoma and Arkan-
sas.  On August 21, 1995, Loca
l 373 was certified as the collec-
tive-bargaining representative for Respondent™s drivers, batch-
men, mechanics, and frontŒend loader drivers employed at its 
Van Buren and Fort Smith, Arkans
as facilities.  Negotiations 
for a collective-bargaining agreement commenced on October 

13, 1995.  Randall Sanderson, secr
etaryŒtreasurer and principle 
officer of Local 373, represented the Union in negotiations.  

Respondent was represented by A
ttorney Stephen Andrews.  At 
the time of hearing, the parties had not reached agreement on 
terms for a collective-bargaining agreement. 
III. ALLEGED UNFAIR LABOR PRACTICES 
The complaint alleges that Respondent violated Section 
8(a)(1) of the Act by informing employees of the futility of 
union representation, soliciting employees to meet directly with 
management, informing employ
ees they would earn more 
money without union representa
tion, making profane state-
ments concerning employees™ union hats, and informing em-
ployees of restrictions on their 
travel due to their union activi-
ties.  The complaint further alleges that Respondent violated 
Section 8(a)(5) of the Act by refusing to furnish requested in-
formation to the Union, by unilaterally changing health insur-
ance benefits and wage rates fo
r unit employees, and by failing 
to bargain in good faith with the Union. 
A. The Bargaining 
In 1995, the Union engaged in an organizational campaign of 
Respondent™s employees at its Fo
rt Smith and Van Buren facili-
ties.  Although Respondent op
posed unionization, these em-ployees
2 voted on August 11, 1995, in favor of representation 
by the Union, and was certified by the Regional Director on 
August 21, 1995.  
On October 13, 1995, the Union and Respondent met and 
began negotiations for a collective-bargaining agreement.  The 
Union was represented by its principal operating officer,
3 Ran-dall Sanderson; Respondent was 
represented by Kevin Iken-
berry, one of its attorneys.  At
 this session, the Union presented 
 2 The unit certified included driver
s, batchmen, mechanics, and 
front-end loader drivers. 
3 Employees Christopher Poole and 
Paul Cook also attended this 
session on behalf of the Union. 
 MID-CONTINENT CONCRETE 265and explained its contract propo
sals to Respondent™s represen-
tative.  The Union proposed an hourly wage rate of $11.75 for 
drivers with a 50-cent-an-hour raise during the second year of 
the contract.  At the time, Respondent™s starting wage scale for 
truckdrivers was $7.50 per hour.  After 3 months, drivers 
earned $8 hourly and after 6 months $8.50 hourly.  After a year, 
drivers received the top pay of $9 hourly.  At the time, Mechan-
ics earned $10.75 hourly while front-end loaders drivers earned 
$9 hourly.  Employees were pa
id overtime after working 40 hours per week and received a paid 1-week vacation after 1 
year of employment and a paid 2-week vacation after 2 years of 
employment.  Finally, employees received seven paid holidays 
during the year and were covered by Respondent™s company 
wide health insurance plan fo
r which they made monthly con-
tributions.  The Union also pr
oposed that Respondent improve 
health insurance benefits, provide additional vacation time, and 
two additional paid holidays, continue its present contributions 
to the 401(k) Pension Plan and further, provide weekly contri-
butions to the Teamsters Centra
l States Pension Fund.  The 
Union™s proposal also included a 
wide range of contract provi-
sions such as a recognition clause
, checkoff, seniority, hours of 
work, leave of absence, a grievance procedure, work assign-
ments, defective equipment, 
just cause provision for dis-
charge/suspension, management-rights and a noŒstrike or lock-
out clause.  Ikenberry did not present any contract proposals 
and his participation at this session was limited to listening to 
the Union™s presentation.  According to the unrebutted testi-
mony of Sanderson, Ikenberry stated
 that he had no authority to 
negotiate and was there only to receive the Union™s proposals. 
The second bargaining session was held on November 29, 
1995.  At this session, Steven Andrew, Respondent™s primary 
attorney, presented contract pr
oposals which covered subjects 
such as recognition, manageme
nt rights, equal employment 
opportunity, protection of rights,
 no strikes, no lockouts, a 
grievance procedure, health insu
rance, seniority, hours of work, 
vacations, and holidays.  No wa
ge proposals were made.  How-
ever, during the course of this
 negotiating session, the parties 
tentatively agreed to the followi
ng articles.  Article 1, recogni-
tion; article 3, equal employ
ment opportunity; article 4, no 
strike, no lockout; article 5, protec
tion of rights; article 7, valid-ity; article 9, grievance proced
ure; article 10,
 shop steward; 
article 14, jury duty; and articl
e 15, funeral leave (Jt. Exhs. 1 
and 8). The third negotiation session was held on December 28, 
1995.  During this meeting the part
ies agreed to article 31, indi-
vidual agreement, article 32, 
amendments, additions, waivers 
and article 34, termination.  In
 addition, the parties reached 
agreement on some of the language in several other proposed 

articles. 
The parties next met on February 5, 1996.  Agreement was 
reached on unnumbered articles covering seniority, uniforms, 
and physical and mental examin
ations.  Language on parts of 
several other articles was disc
ussed and agreed upon.  At the next negotiating session held on 
February 12, 1996, the parties 
reached agreement on a seniority clause, the grievance proce-
dure, and parts of other articles
.  At this meeting, Respondent 
offered a new proposal regarding vacations.  Previously, it had 
proposed a 1-week vacation after 1 year of employment and a 
2-week vacation after 2 years, which was essentially its existing 
vacation policy.  In contrast, its new proposal provided for a 1-
week vacation after 1 year of employment and a 2-week vaca-
tion after 3 years, provided that employees work a minimum of 
1540 hours during the year or the equivalent of 38-1/2, 40-hour 
weeks.  
On March 29, 1996, the parties 
again met to negotiate.  For 
the first time, Respondent submitted a wage proposal to the 
Union.  (R. Exh. 15.)  The proposed hourly wage rate equaled 
the hourly rates then paid by Respondent to unit employees.  
Respondent also proposed the elim
ination of paid overtime, a significant employee benefit.  
According to the testimony of 
employee Chris Poole, overtime 
(time beyond 40 hours weekly) 
was offered to employees regularly, and averaged 10 hours 
weekly over the course of a year
.  Based on his wage rate of $9 an hour, Poole™s overtime pay averaged $135 weekly.  Also, 
during this session, Respondent proposed to pay $115 monthly 
as a maximum employer contribution to group health insurance 

and further proposed to eliminate the current 401(k) plan as 
well as the bonus load plan.  At 
the next meeting, held on April 
10, 1996, Andrew advised the Union that he had prepared fur-

ther proposals but his client had, just prior to the meeting, in-
structed him not to present any proposals.  Nonetheless, the 
parties continued with this m
eeting, discussing various pending 
proposals. On May 1, 1996, the parties met and negotiated with the as-
sistance of a mediator from the Federal Mediation and 
Conciliation Service.  The Resp
ondent presented proposals that 
Andrew described as its best and 
final offer.  Essentially, this 
proposal was a close facsimile of Respondent™s March 29, 1996 
proposal, although it did include the Union™s dues-checkoff 
proposal.  During this session, Sanderson inquired of Andrew if 
he was aware that Respondent had increased hourly wages for 
employees at many of its other facilities.  Andrew replied that 
he was not aware of any increa
ses.  Although the parties dis-cussed several bargaining subjects,
 they were unable to reach 
further agreement. The parties met again on May 28
 and June 11, 1996.  Vari-
ous proposals were discussed and agreement reached on a pro-
gressive discipline provision.  Respondent offered movement on its vacation proposal by reducing from 3 to 2 years, the 
duration of employment require
d for a 2-week vacation.  
Toward the end of the session, Sanderson proposed orally the 

establishment of $10.90 as the 
top hourly wage, overtime after 
40 hours, a 401(k) plan, and a bonus plan, and resolve the prob-
lem with health insurance.  Andr
ew advised that he would have 
to ﬁget with Hardesty on it.ﬂ  (Tr. 93Œ95
.) On July 11 and August 1, 1996, 
the parties met again.  Sub-jects discussed included truc
k assignment, subcontracting, 
hours of work, vacation holidays, pension, health insurance, 
defective equipment, work assi
gnments, union access, workers™ 
compensation, safety issues, a dispatch procedure, and wages.  
However, no agreement was reached on any subject during 
these two bargaining sessions. 
On August 28, 1996, Respondent sent the Union an overall 
contract proposal that varied little from earlier proposals.  
However, in this proposal, adjacent to the proposed contract 
language for group insurance, appeared the notation ﬁTA 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2666/11/96,ﬂ indicating the parties™ tentative agreement on this 
subject.  Sanderson testified at tr
ial that while he had received 
and reviewed this document prior to the September 5, 1996 

bargaining session, he failed to
 discover the above notation 
until preparing for the litigation of this case.  He further testi-
fied that at no time did he agree to the group insurance proposal 
as proposed by Respondent. 
As planned, the part
ies met on September 
5, at which time the Union submitted a comprehensive counterproposal.  While 
the parties briefly discussed th
is proposal, Andrew indicated 
that he would have to respond to these proposals at a later date.  
The Union™s proposal submitted at this meeting represented 
significant movement toward Respondent™s position.  While the parties corresponded regarding 
certain proposals between Sep-tember 5, 1991, and February 4, 1997, no agreement was 

reached. 
B. Conduct Away from
 the Bargaining Table 
During the course of bargaini
ng, Respondent engaged in cer-
tain conduct, which provides insi
ght into its motive and intent 
with respect to entering a collective-bargaining agreement with 

the Union.  As above noted, the parties commenced face-to-
face bargaining on October 13, 1995.  Also in October, Re-
spondent began on a course of conduct intended to undermine 
the collective-bargaining process.
  In this regard, Christopher Poole,4 an employee driver at Res
pondent™s Van Buren facility, 
testified that he had a conversation with Bill Lincks
5 in which he informed Lincks that,ﬁI was 
real impressed with Robertson 
[Respondent™s President] for accepting the fact that we had 
voted the Union in and we was going to go ahead and work, 
you know, work through it and get a contract and live with 
what we had.ﬂ  Lincks reply to
 Poole was, ﬁThe Union would 
be there one year.ﬂ  (Tr.  250Œ251.)  In May or June 1996, 

Poole had another conversation with Lincks.  This conversation 
occurred in the breakroom at the Van Buren dispatch office.  
Poole had been discussing the heavy workload with another 
unidentified driver who advised him that the Winslow drivers 
would no longer help the Van Buren drivers.  Previously, Re-
spondent™s practice had been to 
assign employees at the Wins-
low and Van Buren facilities on 
an interchangeable basis, de-

pending on the workload at each location.  After finishing his 
conversation with the unidentified employee, Poole went to 
Lincks and inquired as to why there had been a work location 
change.  Poole testified that Li
ncks informed him that it was 
ﬁbecause we wereŠsome of them was up there trying to recruit 
theŠtrying to recruit the Winslow drivers into the Union.ﬂ  (Tr.  
251Œ252).   
In the summer of 1996, Lincks and Poole were engaged in a 
general conversation at the Van Bu
ren facility.  Poole testified 
that during this discussion Lincks informed him that he felt 

betrayed by the drivers for joining the Union and advised that, 
ﬁif we hadn™t joined we [would] have done had $10 an hour and 
done had new trucks.ﬂ  On or about September 5, 1996, Poole had another conversation with Linc
ks at the Van Buren facility.  
                                                          
 4  Poole also served the Union as
 alternate steward and was a mem-
ber of the Union™s bargaining committee. 
5 Both Bill and Gary Links are ad
mitted supervisors within the 
meaning of the Act. 
According to Poole, he had just returned from a morning deliv-
ery when Lincks approached him and asked, ﬁDo . . . they need 
both of [you] at the bargaining meeting.ﬂ  This question was in 
reference to whether both Poole and Cook were needed by the 
Union at a negotiating session sc
heduled for that morning.  
Poole telephoned Sanderson who advised that both were 

needed for the session.  When 
Poole conveyed this information 
to Lincks, the latter replied, ﬁI
 don™t understand why they need 
both of you all there . . . you™re going to accomplish the same 
thing you™ve always accomplished, which is absolutely zero.ﬂ 
Three additional employees gave 
testimony at the trial with 
respect to conversations they had with Gary Lincks or Bill 
Lincks.  First to testify was J.
 R. Cook, a mechanic employed 
by Respondent at its Fort Smith facility from May 1995 to 
January 1997.  Cook was a supporter of the Union and regu-
larly wore a Teamsters cap to work.  He testified that toward 
the end of April 1996, the shop s
upervisor left the employment 
of Respondent.  Shortly after hi
s departure, Bill Lincks in-
formed Cook that he was going to make him the supervisor.  
Cook replied that he did not want
 the job.  In response, Bill 
Lincks stated, ﬁI™m going to a
ppoint you supervisor, that way 
you won™t be able to vote next 
time.ﬂ  (Tr. 246Œ247.)  In reply 
to Cook™s inquiring as to when the vote would take place, Bill 

Lincks stated ﬁthe same time it
 did last year.ﬂ  (Tr. 247.) 
The next employee to testify was Paul Cook, the brother of J. 
R. Cook, who also openly supported the Union.  Paul Cook 
testified that in April 1996 he had a conversation about negotia-
tions with Gary Lincks at the 
Van Buren facility during which 
Lincks advised that, ﬁwithin a year the whole thing would be 
over with and they™d probably have a new vote.ﬂ  On May 2, 
1996, Cook was at the Van Buren facility engaged in general 
conversation with both Bill and Gary Lincks.  On this day, 
Cook and other union supporters wore Teamsters caps to work.  
In response to this attire, Cook 
testified that, ﬁall of a sudden 
Bill turned around and looked at Gary and said I see all the 
boys have got their cocksucker hats on.  And Gary turned back 
towards Bill and said, yeah, he said all the boys has got their 
cocksucker hats on.ﬂ  Later in May 1996, Cook testified about 
another conversation with Bill Lincks at the Fort Smith facility 
during which Lincks asked Cook 
to ﬁgo poll the boys and see 
what their opinion was on setting up a meeting with Jim 
Robertson.ﬂ  A few days later Li
ncks asked Cook what he had 
found out ﬁfrom polling the boys.ﬂ  In response, Cook informed 
him that there was no interest 
in such a meeting.  (Tr. 280Œ
284.) Employee driver Wesley Smith 
testified about a conversation 
he had with Gary Lincks concerning contract negotiations.  
This conversation took place in April 1996, in the front office 
of the Van Buren plant.  According to Smith, Lincks informed 
him that ﬁit would be to the Company™s benefit not to enter a 
contract with the Union.  The main reason was that it would 
cost them money and that they would and could wait until all 
the union supporters were gone then they™d have everything 
their own way.  He said they were going to look out for busi-
ness first.ﬂ  ﬁHe said it woul
dn™t do us any good to negotiate 
with the Company because they
™ll just, you know, wait till 
another election.ﬂ  Respondent ca
lled no witnesses to rebut any 
of the above testimony. 
 MID-CONTINENT CONCRETE 267IV.  DISCUSSION 
Section 7 of the Act (29 U.S.C. 157) guarantees employees 
ﬁthe right to self orga
nization, to form, join or assist labor or-
ganizations . . . and to engage 
in other concerted activities for 
the purpose of collective bargai
ning or other mutual aid and 
protection.ﬂ  Section 8(a)(1) of the Act enforces this guarantee 
by making it an unfair labor prac
tice for an employer to, ﬁinter-
fere with restrain and coerce employees in the exercise of the 
rights guaranteed in Section 7.ﬂ  The body of law developed by 
the Board and Courts under this 
Section of the Act is substan-
tial.  Thus, it is well settled that an employer violates Section 

8(a)(1) of the Act by threatening employees with job losses by 
conveying to employees the futility of self-organization and 
collective bargaining.  NLRB v. Berger Transfer & Storage Co.
, 678 F.2d 679, 690Œ691 (7th Cir. 1982); 
Outboard Marine Corp., 307 NLRB 1333, 1335 (1992), enfd. mem. 9 F.3d 113 
(7th Cir. 1993), 
Forrest City Grocery Co
., 306 NLRB 723, 729 
(1992).  Similarly, st
atements that employees would be re-
moved from the unit by promotion or otherwise so that they 

would not be able to vote in a union election have been found 
to violate Section 8(a)(1) of the Act.  
Amperage Electric, 301 NLRB 5, 14Œ16 (1991), enfd. mem. 956 F.2d 269 (6th Cir. 

1992).  Violative also are statem
ents that employees would not 
receive a raise because of their union activities, that employees 

access to other employees would be
 restricted by the employer 
to limit their organizational activities, and profane statement 
concerning employees union activities.  
Marshall Darbin Poul-try Co., 310 NLRB 68 (1993), Miller Group, 310 NLRB 1235, 
1238 (1993), enfd. mem. 30 F.3d 1487 (7th Cir. 1994); and 
Bonanza Sirloin Pit, 275 NLRB 310, 311 (1985).  Finally, so-
licitation of employees™ grievances have also been found by the 
Board to violate Section 8(a)(1) of the Act.  The test, according 
to the Board and Courts, for de
termining whether an employer 
has violated Section 8(a)(1) of the Act is whether the employers 
conduct reasonably tends to be 
coercive, not whether employ-
ees were in fact coerced.  
NLRB v. Berger Transfer & Storage
, 678 F.2d at 689; 
Jays Food, Inc. v. NLRB
, 573 F.2d 438, 444 
(7th Cir.), cert. denied 439 U.S. 859 (1978).   
The alleged unlawful 8(a)(1) 
conduct in this case was pre-
sented by the General Counsel
 through several witnesses as 
discussed above.  I fully credit the testimony of each of these 
witnesses based on their demeanor
.  Moreover, their testimony 
was not rebutted as Respondent fa
iled to call any witnesses to 
testify with respect to any of the alleged 8(a)(1) conduct.  Ac-
cordingly, I find that each of the alleged 8(a)(1) allegations are 
fully supported by credible test
imony and are violative of the 
Act. 
Section 7 of the Act also provi
des that employees have the 
right ﬁto bargain collectively th
rough representatives of their 
own choosing.ﬂ  Section 9(a) of 
the Act provides that represen-
tatives selected by the majority of an appropriate unit shall be 
the exclusive representative of employees in the unit for the 
purpose of collective bargaining with respect to ﬁrates of pay, 
wages, hours of employment, or
 other conditions of employ-
ment.ﬂ  Section 8(a)(5) of the 
Act makes it unlawful for an 
employer ﬁto refuse to bargain collectively with the representa-
tive of his employees.ﬂ  Section 8(d) of the Act defines the duty 
to bargain collectively, as the mutual obligation ﬁto meet at 
reasonable times and confer in
 good faith with respect to 
wages, and other terms and conditions of employment, or the 
negotiation of an agreement.ﬂ  Thus, the statutory mandate 
ﬁcontemplates a willingness to enter into discussions with an 
open mind and a sincere intent to reach an agreement consistent 
with the respective rights of the parties.ﬂ  Sign & Pictorial Lo-
cal 1175 v. NLRB, 419 F.2d 726, 731 (D.C. Cir. 1969).  How-
ever, Section 8(d) also provides that the obligation to bargain in 
good faith ﬁdoes not compel either
 party to agree to a proposal 
or require the making of a concession.ﬂ  Moreover, the Board 
may not ﬁcompel concessions or
 otherwise sit in judgment upon 
the substantive terms of collective bargaining agreements.ﬂ  

NLRB v. American National Insurance Co., 343 U.S. 395, 404 
(1952).  ﬁ[A]dament insistence on a bargaining position . . . is 
not in itself a refusal to bargain in good faith,ﬂ for ﬁ[i]f the 
insistence is genuinely and sincerely held, if it is not mere win-
dow dressing, it may be  maintained forever.ﬂ  
Teamsters Local 
515 v. NLRB, 906 F.2d 719, 727 (D.C. Cir. 1990). 
The law is well settled that an employer™s duty to bargain in 
good faith pursuant to Section 8(a)(5) and (1) includes the duty 
ﬁto provide information that is needed by the bargaining repre-
sentative for the proper perfo
rmance of its duties.ﬂ  
NLRB v. Acme Industrial Co., 385 U.S. 432, 435Œ436 (1967); NLRB v. 
Truitt Mfg. Co., 
351 U.S. 149, 152Œ153 (1956).   
An employer™s obligation to pr
ovide the union with relevant 
information is founded in the acknowledgement that ﬁgood 
faith bargaining requires full disc
losure by the parties of rele-
vant information in order to 
produce informed, effective nego-
tiations.ﬂ  General Electric Co. v. NLRB
, 466 F.2d 1177, 1183 
(6th Cir. 1972). 
As above noted, an employer is
 obligated to produce all re-
quested relevant information.  Information is relevant if it has 
any bearing on the matters being discussed.  In 
NLRB v Acme 
Industrial Co., 385 U.S. 432, 437 fn. 6 (1967), the Court stated, 
ﬁ[t]he standard of relevancy is
 a liberal, discovery-type stan-
dard.ﬂ   
As set forth above, Section 8(d) of the Act further provides 
the parameters within which the parties must discharge their 
respective collective-bargaining responsibilities.  Notice and an 
opportunity to bargain about any proposed change is essential 
to that process.  Thus, employ
er changes in wages or other 
terms of employment without providing the union an opportu-

nity to bargain ﬁminimizes the influence of organized bargain-
ingﬂ and emphasize to employees 
ﬁthat there is no necessity for 
a collective bargaining agent.ﬂ  
May Department Stores Co. v. 
NLRB, 326 U.S. 376, 384Œ385 (1945).  Any unilateral action 
regarding mandatory subjects of ba
rgaining is prohibited, ﬁfor it 

is a circumvention of the duty to
 negotiate which frustrates the 
objective of Section 8(a)(5) much as does a flat refusal.ﬂ  NLRB v. Katz, 369 U.S. 736, 743 (1962).  More to the point, the Court 
in Katz also held that an employ
er cannot unilaterally change 
existing employment terms and conditions during ongoing col-
lective-bargaining negotiations. 
V.  THE UNILATERAL CHANGES 
In it™s various locations, Res
pondent employs approximately 
1000 employees.  At the time the Union was certified as a col-
lective-bargaining representative and bargaining commenced 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 268all employees were c
overed by the same group health insurance 
plan.  (Tr. 316Œ317.)  On June 1, 1996, Respondent changed its 
insurance carrier as well as some of the terms of the coverage.  
For example, under the new plan
 employees would have to pay 
annual deductibles of $300 for 
individual coverage and $900 
for family coverage.  Under the previous plan, there were no 
deductibles.  Employee out of pock
et expenses were also higher 
because employees paid higher yearly minimums, higher pre-
scription costs, and higher costs for certain health care services. 
(Jt. Exhs. 1 and 22Œ23.) 
Respondent contends that its conduct in changing the plan 
did not violate the Act for two reasons.  First, it contends that, 
while the insurance benefit plan 
changed, the status quo benefit 
of a right by the unit employees to participate in the group in-
surance plan did not change.  S
econdly, it contends that the 
Union agreed to participation in the companywide plan.  Re-

spondent argues that this agreemen
t is revealed in Joint Exhibit 
25 at page 15.  On this page
, Respondents proposed contract 
language for insurance coverage appears as follows in this con-
tract proposal, ﬁall insurance bene
fits to which other company 
employees are entitled on the same terms as made available to 
other employees.ﬂ  In the left 
hand column of this document, 
adjacent to the proposed language, 
appears the following: ﬁOK.  
6Œ11Œ96.ﬂ  Respondent argues that 
this notation, which it 
made, indicates agreement by the parties on this proposed lan-
guage.  In further support of 
this argument, Respondent con-
tends that the Union did not object to this notation when it re-
ceived Respondent™s proposals prior to the September 5, 1996 
bargaining session, and did not raise any concern during this 
bargaining session or at any time prior to the litigation of this 
case.  This silence, 
Respondent contends, s
upports its view that the parties agreed to the group insurance proposal.  However, 

Respondent™s argument is fatally 
flawed as it presented no wit-
nesses to testify to establish facts on which such an argument 
would be made.  On the other hand, the General Counsel pre-
sented facts on this subject through witness Sanderson who 
credibly testified that while insurance language had been dis-
cussed the Union had not, at any time, agreed to the proposed 
language embodied in Joint Exhibit 25 at page 15.  He further 
explained that he did not objec
t to the notation, ﬁOK.  6Œ11Œ
96,ﬂ earlier because he did not discover it until preparing for 
the litigation of this case.  This 
testimony is fully credited as it 
is unrebutted by testimonial
 evidence from Respondent. 
Respondent™s argument that there was no unilateral change 
in the status quo right by the unit employees to participate in 

the group insurance plan did not change is fatally flowed.  
Should Respondent™s argument prevai
l, all benefit plans, such 
as wage plans, bonus plans, and vacation plans, in which unit 
and nonunit employees participate on a companywide basis, 
would be subject to unilateral action by an employer.  Such a 
result would be in direct contra
vention of the mandates of Sec-
tion 8(a)(5) of the Act. 
For the above reason, I conclude that Respondent engaged in 
unlawful unilateral action in implementing a new wage rate and 
new insurance plan.  Accordingl
y, Respondent violated Section 
8(a)(5) of the Act. 
With respect to truck assignment, the General Counsel called 
two witnesses, Wesley Seth 
and Christopher Poole, both of 
whom testified, based on their 
experience, that truck assign-
ment had generally been made 
on the basis of seniority al-
though there was no written company policy.  On cross-
examination, Wesley Seth conceded that other factors, such as 
driving record and demonstrated ability to properly care for the 
trucks, were also considered 
by Respondent in assigning new 
trucks to employees.  (Tr. 15
.)  Respondent™s president, Jim 
Robertson, testified that there was no written policy with re-
spect to the assignment of new equipment to employees.  He 
further explained that Respondent
™s practice had been to con-
sider the driver™s productivity, driving record, and seniority.  

He further stated that seniorit
y was never the only factor con-
sidered in such assignment.  
I fully credit Robertson™s testi-
mony in this regard and particul
arly note that his explanation of 
Respondent™s truck assignment polic
y was not inconsistent with 
the testimony of the two witnesses presented by the General 
Counsel.  Accordingly, I shall 
recommend that this allegation 
of the complaint be dismissed. 
VI.  THE REQUEST FOR INFORMATION 
Applicant and union member Jerry Hixson applied for a 
driver™s position at Respondent during the summer of 1996.  As 

he was not hired, the Union, by 
letter to Respondent™s attorney 
dated August 28, 1996, requested to ﬁreview the so-called large 
list of applicants.ﬂ  In the letter, the Union further requested 

that Respondent™s attorney call to set a date for the Union to 
review the applications  (Jt. Exhs. 1 and 24.)  Respondent failed 
to reply to this request and now 
argues that it was not obligated 

to provide the requested inform
ation as Hixson was not hired 
and therefore not a member of the bargaining unit. 
On May 2, 1996, Respondent hired Mark Bell as a mechanic 
at its Fort Smith facility.  So
metime after September 10, 1996, 
Bell was promoted to lead mechanic, a position outside the 
bargaining unit.  (Tr. 298, 306.
)  On September 16, 1996, the 
Union faxed to Respondent™s attorney a request for the pay rate 
of mechanic Mark Bell.  (GC Ex
h. 6.)  The confirmation report 
indicates that the request was 
sent to Anderson™s fax number on 
September 16, at 17:04 hours.  At
 trial, as a st
atement of coun-
sel and on brief, Andrew, on behalf of Respondent, contends 
the request not received. 
I find that the requested information in both instances was 
necessary and relevant for the Un
ion to discharge its statutory 
responsibility.  The request with respect to applicant and union 

member Hixson was made to 
enable the Union to assess 
whether Respondent™s refusal to hire him was discriminatory.  
Such a request is fully consistent with the Act as interpreted by 
the Board and Courts.  
Hertz Corp.
, 319 NLRB 597, 599Œ600 (1995).  Accordingly, I find Re
spondent™s refusal to provide this information violative of 
Section 8(a)(5) of the Act. 
Information with respect to the 
wage rate of employees simi-
larly situated is also relevant
 and necessary.  Initially, Respon-
dent argued that the General Counsel
 failed to establish that the 
request was received.  However, the Board in 
Clow Water Sys-
tems, 317 NLRB 126 (1995), held that, under circumstances 
strikingly similar to those here present, ﬁthe responsibility for 
maintaining adequate office procedures concerning fax trans-
mission, and knowledge of the receipt of the Unions communi-
cations during regular office ho
urs may reasonably be imputed 
 MID-CONTINENT CONCRETE 269to it.ﬂ  Respondent argues that since the Sixth Circuit Court of 
Appeals disagreed with the Board™s Rule and denied enforce-
ment this allegation should be dismissed.  However, under the 
present regulatory scheme, I do not have discretion to disregard 
Board law.  Accordingly, I conclude that the evidence in this 
case is sufficient to impute knowl
edge of receipt of the faxed 
request for information.  Re
spondent further argues that, 
assuming receipt of the request, it was not obligated to provide 
the information since the subject employee, Bell, was not in the 
unit.  However, the informati
on sought was intended to encom-
pass the wage rate of Bell when he began employment as a 
mechanic in the unit.  Thus, 
Respondent was obligated to pro-
vide the information, 
Days Hotel of Southfield, 306 NLRB 949, 
953Œ954 (1992).  Accordingly, its refusal to do so is violative 
of Section 8(a)(5) of the Act. 
Finally, the General Counsel argues that when the above 
events are examined in context along with the ongoing negotia-
tions the resulting totality of conduct by Respondent reveals an 
overall course of bad
-faith bargaining.  It is further argued that 
proposals made by Respondent at
 the bargaining table on over-
time pay, health insurance, wa
ges, management rights, union 
access, defective equipment, 40
1(k) plan, and bonus pay evi-
dence bad faith as they were 
inherently regressive.  Respon-
dent, on the other hand, argues that
 it has lawfully discharged 

its bargaining obligation by mee
ting frequently, fully explain-
ing its proposals, making concessions, and reaching agreement 
on numerous subjects.  It further argues that none of its 
bargaining proposals could be objectively viewed as 
unreasonable or unlawful. 
Based on the totality of circumstances in this case, I con-
clude that Respondent engaged in an unlawful course of con-
duct specifically designed to avoid entering a collective-
bargaining agreement with the 
Union.  Respondent™s conduct, both at and away from the bargaining table, fully supports this 
conclusion.  As to the latter, the unlawful 8(a)(1) conduct in 
which Respondent™s supervisors engaged provides insight into 
its motivation at the bargaining table.  Similarly, the above 
noted unilateral action by Respondent served to undermine the 
Union™s status as collective-bargaining agent with the obvious 
objective of causing disaffection of its membership.  Further 
evidence of bad faith by Respondent is present in the above 
referenced bargaining proposals, 
which I conclude were inher-
ently regressive.  For example, pr
ior to the advent of the Union, 
many of Respondent™s drivers were paid $9 hourly for 40 hours 
a week plus a weekly average of 10 hours of overtime at one 
and oneŒhalf times the hourly rate.  Thus, the average weekly 
pay for drivers was $495.  Respondent proposed throughout 
bargaining to eliminate all over
time which would result in a 27-
percent pay cut for most drivers.  With respect to vacation, 
Respondent proposed to maintain the same time period but to 
require that employees work 1540 hours during the year to 
receive the benefit.  Benefit reductions were also proposed in 
the form of reduced health insurance coverage as well increased 
contributions by employees toward 
the cost of health insurance.  
A review of Joint Exhibits 1 and 28 reveals increases for family 

coverage of $23 monthly; fo
r employee and children, $17.25 
monthly; for employee and spouse, $16.40; and for employee, 
$8.25.  Respondent also proposed a broad subcontracting 
clause, which, if agreed to, 
would permit Respondent to sub-contract unit work on an unlim
ited basis.  Additionally, al-
though providing a 401(k) plan fo
r employees as well as an 
incentive program based on delivered cement, Respondent 
steadfastly refused to include these benefits in a collective-
bargaining agreement.  Significant also in assessing Respon-
dent™s motivation is its conduct 
in granting wage increases to 
nonunit employees while proposing to reduce unit employees™ 
wages by approximately 27 percent. 
While it may be fairly argued that Respondent™s position on 
the above referenced bargaining proposals, when viewed sepa-
rately, does not evidence bad fa
ith, a different result clearly 
obtains when Respondent™s conduct, both at and away from the 
bargaining table, is consider
ed.  Moreover, Respondent™s unlawful motive becomes patently
 clear when the above bar-
gaining proposals are considered
 along with the unlawful uni-
lateral action, the refusal to 
provide information and the nu-
merous violations of Sect
ion 8(a)(1) of the Act. 
Thus, Respondent engaged in a c
ourse of conduct, both at 
and away from the bargaining ta
ble, designed to undermine the 
union™s status as collective-ba
rgaining agent and to avoid 
reaching agreement with the Union.  Accordingly, Respon-
dent™s conduct is violative of Sec
tion 8(a)(1) and (5) of the Act.  
Overnite Transportation Systems, 296 NLRB 669 (1989), enfd. 938 F.2d 815 (7th Cir. 1991).  
Chester County Hospital,
 320 NLRB 604 (1995). 
CONCLUSIONS OF LAW 
1. The Respondent is an em
ployer engaged in commerce 
within the meaning of Secti
on 2(6) and (7) of the Act. 
2. Teamsters Local Union 373 is a labor organization within 
the meaning of Section 2(5) of the Act. 
3. At all times material, Team
sters Local Union 373 has been 
the exclusive collective-bargaining representative of Respon-
dent™s employees in the following unit appropriate for the pur-
poses of collective bargaining: 
 All drivers, batchmen, mechanics and frontŒend loader 
drivers employed by the employer at its Van Buren and Fort 
Smith, Arkansas, facilities, but excluding all office clerical 
employees, professional employees, guards, and supervisors 
as defined in the Act. 
 4. Respondent, in April 1996, violated Section 8(a)(1) of the 
Act by informing employees that bargaining with the Union 
would be futile and Respondent 
would wait for another election. 
5. In or about June 1996, Respondent violated Section 8(a)(1) 
of the Act by informing employees that they would not be as-
signed work with Winslow facility employees because of their 
activities on behalf of the Union. 
6. Respondent, in or about the summer of 1996, violated Sec-
tion 8(a)(1) of the Act by informing employees that had they not 
selected the Union as their collective-bargaining representative 
they would have received a raise and new trucks, by telling em-
ployees they would be appointed supervisors to prevent them 
from voting in another union election, by making obscene and 
derogatory remarks about employees™ union caps, and by telling 
employees that it would not do the employees any good to nego-
tiate with Respondent as it would wait for a new election. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2707. Respondent, on September 5, 
1996, violated Section 8(a)(1) 
of the Act by informing employees that negotiating with the Un-
ion would accomplish zero. 
8. Respondent, on April 29 and May 2, 1996, violated Section 
8(a)(5) of the Act by unilaterally changing pay rates; on June 1, 
1996, by unilaterally changing hea
lth insurance coverage; and, 
May 1996, by bypassing the Union and dealing directly with 
employees. 
9. Respondent, on August 28 and September 16, 1996, vio-
lated Section 8(a)(5) of the Act 
by refusing to provide the Union 
with requested information. 
10. Respondent, since about October 13, 1995, and continuing 
to date, has refused to bargain collectively in good faith concern-
ing rates of pay, hours of empl
oyment, and other terms and con-
ditions of employment with Teamsters Local Union 373 by en-
gaging in surface bargaining with the Union with no intention of 
reaching mutual agreement, in violation of Section 8(a)(5) of the 
Act. 
REMEDY 
Having found that Respondent has engaged in certain unfair 
labor practices in violation of Section 8(a)(1) and (5) of the Act, I 
find that it must be ordered to cease and desist and to take certain 
affirmative action designed to effectuate the policies of the Act. 
As I have found that Respondent unilaterally changed pay 
rates and insurance benefits I shall order it to rescind, at the Un-
ion™s request, the unilaterally im
posed wage increase and insur-
ance benefit change.  I shall also order Respondent to make em-
ployees whole for any loss they may have incurred including but 
not limited to, so from higher employee contributions to insur-
ance premiums, reduced coverage, higher deductibles other 
changes. 
As I have found that Responde
nt unlawfully refused to give 
the Union relevant information, 
which it had requested, I shall 
order that Respondent furnish the Union with the requested in-

formation. 
As I have found that Respondent bypassed the Union and dealt 
directly with its employees, I shall order Respondent to cease 
from engaging in such conduct. 
As I have found that Respondent refused to bargain in good 
faith with the Union concerning rates and pay, hours of employ-
ment, and other terms and conditi
ons of employment and other 
terms and conditions of employment, I shall order it to cease 
engaging in such conduct.
6 [Recommended Order omitted from publication.] 
                                                          
 6 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings, conclusions, and shall, as provided 
in Sec. 102.48 of the Rules, be adopted by the Board and all objections 
to them shall be deemed
 waived for all purposes. 
 